         Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 RYAN RONDINA                                     )    3:19-CV-01699 (KAD)
      Plaintiff,                                  )
                                                  )
         v.                                       )
                                                  )
 RICHARD FEIGENBAUM                               )
      Defendant.                                  )    JANUARY 25, 2021

                           MEMORANDUM OF DECISION
                  RE: DEFENDANT’S MOTION TO DISMISS, ECF NO. 22

Kari A. Dooley, United States District Judge:

       This case arises out of the administration of various testamentary trusts established by

Grantor Herman Abbott for the benefit of, at least initially, his two daughters. Plaintiff, Ryan

Rondina (“Rondina”), the Grantor’s grandson, claims an interest in two of the trusts set up for the

benefit of his aunt, Ellen Taub (“Ellen”), and brings this action against the Trustee of those trusts,

Defendant Richard Feigenbaum. Rondina’s claims sound in both breach of contract and breach of

fiduciary duty. Pending before the Court is the Defendant’s motion to dismiss all claims against

him pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). The Court heard oral argument on July 14,

2020. For the reasons set forth below, the motion to dismiss is DENIED.

Allegations, the Trust indentures and the Settlement Agreement

       Herman Abbott had two daughters, Nancy Abbott and Ellen Taub. (Compl. ¶ 12.) Ellen is

married to Bruce Taub, and Plaintiff-Rondina, Nancy’s son, is Herman’s only grandchild. (Compl.

¶ 12, 13.) Herman died on April 1, 2007. (Compl. ¶ 9.)

       Prior to his death, in June 1998, Herman created both the Herman Abbott Revocable Trust

and the Herman Abbott Irrevocable Insurance Trust (the “ILIT Trust”). (Compl. ¶ 7.) Herman’s

death led to the creation of several sub-trusts. (Compl. ¶ 11.) Shares were allocated to Herman’s
         Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 2 of 15




children, Nancy and Ellen. (Revocable Trust Indenture Art. III, ECF No. 24-1; Irrevocable

Insurance Trust Indenture Art. II, ECF No. 24-2.) The sub-trusts flowing from the Herman Abbott

Revocable Trust were further split into GST-Exempt and Non-Exempt Trusts. (Revocable Trust

Indenture Art. III.) The result of which is that, following Herman’s death, there were six sub-trusts:

Nancy’s GST-Exempt, Non-Exempt, and ILIT Trusts; and Ellen’s GST-Exempt, Non-Exempt,

and ILIT Trusts. Each of the relevant trust indentures make it clear that the assets held in all six of

these sub-trusts could, upon certain contingencies occurring, pass to Rondina. The claims brought

herein concern only Ellen’s Non-Exempt and ILIT Trusts, the assets of which Rondina alleges

will, at least in part, pass to him upon Ellen’s death. (Compl. ¶ 22, 40.)

        David Bailey served as independent trustee of these trusts from their creation until April

15, 2015, at which point Defendant-Feigenbaum became the independent trustee of Ellen’s Non-

Exempt Trust. (Compl. ¶ 12, 23; Feigenbaum Aff. ¶ 6.) Feigenbaum subsequently became the

independent trustee of Ellen’s ILIT Trust on December 22, 2017. (Feigenbaum Aff. ¶ 7.)

        Prior to Feigenbaum’s appointment, a dispute arose among Rondina, Nancy, and Ellen

regarding purported misappropriation of trust funds by Ellen’s husband Bruce. To resolve the

dispute, Ellen, Nancy, Rondina and prior trustee Bailey entered into a confidential Settlement

Agreement. (Compl. ¶ 14.) Among other provisions, the Settlement Agreement called for mutual

releases by and between all parties to the Agreement, releasing the signatories from any liability

resulting from claims then held by any other party. (Settlement Agreement § 16, ECF No. 28-1.)

Bailey, in his capacity as Trustee, Ellen, Nancy and Rondina signed the agreement in September

2013.

        Section 11 of the Settlement Agreement describes a “Distribution Policy” by which certain

monies (defined by a formula contained in the Settlement Agreement) would be paid to Ellen on




                                                  2
          Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 3 of 15




a quarterly basis. This Distribution Policy arguably conflicts with the original trust indentures,

which left the question of distributions of either principal or income to the absolute discretion of

the independent trustee. 1

        Bailey and later Feigenbaum made payments under the Settlement Agreement and in

accordance with the Distribution Policy until at least 2017. (Compl. ¶ 24.) Then, on May 31, 2018,

Feigenbaum claimed to have terminated Ellen’s Non-Exempt Trust and distributed all of the trust

assets, an amount in excess of one million dollars, to Ellen. (Compl. ¶ 25–26.) Around this time,

Feigenbaum also pledged the assets of Ellen’s ILIT Trust as security for a line of credit. (Compl.

¶ 41–43.) As of December 31, 2018, the outstanding balance on the line of credit was

$1,616,999.43, and the assets in Ellen’s ILIT Trust had a value of $1,771,741.60. (Compl. ¶ 57–

58.)

Standard of Review

        In this action, Rondina alleges that Feigenbaum breached the Settlement Agreement

(Counts I and III) by distributing the Non-Exempt Trust and by encumbering the ILIT Trust. He

further alleges that the same conduct was a breach of Feigenbaum’s fiduciary duty (Counts II and

IV) to Rondina as a contingent beneficiary of these trusts. Feigenbaum now seeks to dismiss all

claims. He first asserts that Rondina does not have standing to bring these claims. Alternatively,

he asserts that the complaint fails to state a claim for which relief may be granted.

        Rule 12(b)(1)

        Although the Article III standing inquiry remains focused on whether the party invoking

jurisdiction had the requisite stake in the outcome when the suit was filed, courts evaluate Rule

12(b)(1) motions differently depending on when the motion is made and whether the motion


1
  Plaintiff claims these payments were a cap on Ellen’s distributions while Defendant asserts (though unenforceable
in any event) that Section 11 describes a minimum distribution scheme.


                                                        3
         Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 4 of 15




attacks the complaint facially or factually. See Carter v. HealthPort Technologies, LLC, 822 F.3d

47, 56 (2d Cir. 2016) (citations and quotations omitted). When the motion is made during the

pleadings stage and relies only on the complaint and exhibits thereto, the plaintiff bears no

evidentiary burden. HealthPort Technologies, LLC, 822 F.3d at 56 (citations omitted). The task

of the district court is to determine whether the Complaint alleges facts that affirmatively and

plausibly suggest that the plaintiff has standing to sue. HealthPort Technologies, LLC, 822 F.3d at

56 (citing Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011) (quotations

and other citations omitted). If, however, the movant submits evidence beyond the pleadings, then

the plaintiff must “come forward with some evidence of their own to controvert that presented by

the defendant.” HealthPort Technologies, LLC, 822 F.3d at 57 (citations omitted). Nevertheless,

“the plaintiffs are entitled to rely on the allegations in the [p]leading if the evidence proffered by

the defendant is immaterial because it does not contradict plausible allegations that are themselves

sufficient to show standing.” Id.

       Here, no documents were attached to Rondina’s complaint. When the parties briefed this

motion to dismiss, Feigenbaum submitted the trust indentures with his motion and Rondina

submitted the Settlement Agreement with his opposition. Because these documents are referenced

in Rondina’s complaint, the Court considers them as incorporated into or integral to the complaint.

See Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004) (noting that a complaint is deemed to include

any written instrument attached to it as an exhibit, materials incorporated in it by reference, and

documents that, although not incorporated by reference, are integral to the complaint). The Court

therefore treats this motion to dismiss as a facial challenge.




                                                  4
         Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 5 of 15




        Rule 12(b)(6)

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 557).

Legal conclusions and “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements,” are not entitled to a presumption of truth. Iqbal, 556 U.S. at 678.

Nevertheless, when reviewing a motion to dismiss, the court must accept well-pleaded factual

allegations as true and draw “all reasonable inferences in the non-movant’s favor.” Interworks Sys.

Inc. v. Merch. Fin. Corp., 604 F.3d 692, 699 (2d Cir. 2010).

Discussion

        The Court looks to the pleadings to determine if the Court has jurisdiction to hear the claims

and if the claims themselves are plausible. See O & G Industries, Inc. v. Aon Risk Services

Northeast, Inc., 922 F. Supp. 2d 257, 262 (D. Conn. 2013) (discussing the standard of review for

motions under Fed. R. Civ. P. 12(b)(1) and 12(b)(6)). As required, the Court addresses the 12(b)(1)

challenge first. See Bell v. Hood, 327 U.S. 678, 682 (1946) (“Whether the complaint states a cause

of action on which relief could be granted is a question of law and just as issues of fact it must be

decided after and not before the court has assumed jurisdiction over the controversy.”).




                                                    5
         Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 6 of 15




A. Rondina’s Standing

        A motion challenging a plaintiff’s standing under Rule 12(b)(1) requires a federal court to

ensure that the matter before the court fulfills Article III’s case or controversy requirement by

verifying that the parties are properly before the court. See Sonterra Capital Master Fund, Ltd v.

UBS AG, 954 F.3d 529, 533 (2d Cir. 2020). A plaintiff is properly before a federal court if the

plaintiff has “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1547 (2016). Additionally, “[w]here . . . jurisdiction is predicated on

diversity of citizenship, a plaintiff must have standing under both Article III of the Constitution

and applicable state law in order to maintain a cause of action.” Mid-Hudson Catskill Rural

Migrant Ministry, Inc. v. Fine Host Corp., 418 F.3d 168, 173 (2d Cir. 2005). This requirement that

a plaintiff have standing under both Article III and state law ensures that a federal court sitting in

diversity does not exceed its limited jurisdiction. See City of Indianapolis v. Chase Nat. Bank of

City of New York, 314 U.S. 63, 76 (1941) (finding that, though technical seeming, jurisdictional

requirements “must be viewed in the perspective of the constitutional limitations upon the judicial

power of the federal courts, and of the Judiciary Acts in defining the authority of the federal courts

when they sit, in effect, as state courts”); accord Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct.

1743, 1746 (2019).

        1. Applicable Law for State Law Standing Determination

        As a preliminary matter, the Court must decide which state law controls Rondina’s

standing to bring his state law claims. Feigenbaum asserts that the question of standing must be

decided in accordance with New York law because the trust indentures contain a choice of law

provision reflecting that the indentures are to be construed in accordance with New York law. And




                                                   6
           Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 7 of 15




the parties agree that New York law controls the substantive issues in this case, i.e. the breach of

fiduciary duty claims and the breach of contract claims. However, this Court has an independent

duty to ensure that the parties have standing and that the Court has jurisdiction over the case. See

Fed. R. Civ. P. 12(h)(3); Virginia House of Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1950 (2019)

(“To reach the merits of a case, an Article III court must have jurisdiction.”).

         This Court, sitting in Connecticut, must apply Connecticut choice of law rules. Klaxon Co.

v. Stentor Electric Mfg. Co., 313 U.S. 487, 496 (1941). Choice of law rules in Connecticut

generally depend on the nature of the plaintiff’s claim. Reclaimant Corp. v. Deutsch, 211 A.3d

976, 982 (Conn. 2019). The issue of standing however, “is . . . governed by Connecticut law.”

Ferri v. Powell-Ferri, 165 A.3d 1137, 1143 (Conn. 2017) (applying Connecticut standing rules to

a controversy over a disputed trust that contained a Massachusetts choice of law provision);

People’s United Bank v. Kudej, 39 A.3d 1139, 1144 (Conn. App. Ct. 2012) (applying Connecticut

standing rules to a controversy over a contract containing a Massachusetts choice of law

provision). 2 And in Connecticut, standing is established by showing that a party is authorized by

statute to bring suit or is classically aggrieved. See, e.g., Wilcox v. Webster, 982 A.2d 1053, 1060–

1062 (Conn. 2009) (discussing standing in Connecticut courts). Classic aggrievement requires the

party claiming standing to show that (1) the party has a “specific, personal and legal interest” in

the case and (2) this specific interest has been “specially and injuriously affected.” Powell-Ferri,

165 A.3d at 1144. 3


2
  Feigenbaum’s attempt to distinguish Powell-Ferri are unpersuasive. Although the marriage in Powell-Ferri gave the
wife an interest in the trust by making the trust marital property under Connecticut law, Powell-Ferri, 165 A.3d at
1144–45, it was not the mechanism by which the wife’s interest was created that determined whether she had standing.
The question relevant to standing was whether the interest, once created, provided the plaintiff with a right to sue in
Connecticut courts. Powell-Ferri, 165 A.3d. at 1145 (discussing the Restatement (Second) of Trusts § 200). Finally,
and as described below, even if New York standing law applied, Rondina would still have standing.
3
  The Court notes that at least one district court has indicated that the requirements of both classical aggrievement and
Article III standing are identical. See Metal Management, Inc. v. Schiavone, 514 F. Supp. 2d 227, 232 n.4 (D. Conn.
2007).


                                                           7
           Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 8 of 15




         2. The Breach of Fiduciary Duty Claims

         At the motion to dismiss stage, Rondina’s standing to bring his fiduciary duty claims turns

on whether Rondina has sufficiently alleged a contingent interest in Ellen’s Non-Exempt and ILIT

Trusts and whether that interest provides him standing to sue under Connecticut law and Article

III. See HealthPort Technologies, LLC, 822 F.3d at 56.

         Rondina alleges that he has a contingent interest in Ellen’s trusts because the assets in the

trusts, if any, will be distributed to Rondina upon Ellen’s death. (Compl. ¶¶ 34, 55.) Feigenbaum

disputes this allegation, arguing that “[a]t best Plaintiff has a potential future interest subject to

several contingencies,” contingencies which may never come to pass. (Def.’s Mot. to Dismiss, 21.)

But since Rondina’s reading of the trust indentures does not appear to be clearly contrary to the

indentures’ express terms the Court accepts Rondina’s allegation as true for the purpose of

determining this motion to dismiss. See Interworks Sys. Inc., 604 F.3d at 699.

         Connecticut courts have relied on the Restatement (Third) of Trusts to find that contingent

or discretionary beneficiaries of a trust have standing to sue a trustee. See Johnson v. Bank of Am.,

N.A., No. X04HHDCV156066060S, 2016 WL 6128087, at *5 (Conn. Super. Ct. Sept. 19, 2016);

see also Gaynor v. Payne, 804 A.3d 170, 176 (Conn. 2002) (“contingent remaindermen . . . have

the right to bring an action against the trustee for breach of trust”). 4 Rondina, who is alleged to be



4
  The same is true under New York law. Though dismissal was upheld for failure to state a claim, in McSpedon v.
Levine, 72 N.Y.S.3d 97, 100 (N.Y. App. Div. 2018), a New York court held that contingent beneficiaries have standing
to sue in a case much like this one. Id. (affirming standing for a contingent beneficiary of “Trust A” to sue professionals
involved in the administration of “Trust B” where Trust B’s asset’s would merge into Trust A if Trust B’s income
beneficiary died without a child and both trusts were created by the plaintiff’s maternal grandfather). See also Marcus
v. Quattrocchi, No. 08 CV 09514(VB), 2014 WL 521340, at *6 (S.D.N.Y. Feb. 4, 2014); Matter of Estate of Morse,
676 N.Y.S.2d 407, 409 (N.Y. Sur. Ct. 1998). Finally, courts applying New York law have looked to the Restatement
(Third) of Trusts for support, see Rajamin v. Deutsche Bank, 757 F.3d 79, 88 (2d Cir. 2014), and Section 94, Comment
(b) unequivocally states that “any person who holds a beneficial interest, present or future, vested or contingent” may
sue to enforce the trust. The cases cited by Feigenbaum stand only for the proposition that an individual with but an
incidental interest in a trust does not have standing to sue a trustee. See In re Estate of McManus, 407 N.Y.S.2d 180
(N.Y. App. Div. 1978) (no standing for third parties to challenge stock transfer from a trust for a sole beneficiary),
affirmed 390 N.E.2d 773 (N.Y. 1979); Cashman v. Petrie, 201 N.E.2d 24 (N.Y. 1964) (no standing for beneficiaries


                                                            8
           Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 9 of 15




a contingent beneficiary of the trusts, therefore has standing to sue under Connecticut law. His

contingent interest is “a legally cognizable property interest” that he is entitled to protect. Gaynor,

804 A.2d at 176. Moreover, Rondina’s pleadings allege facts that are sufficient to show a colorable

claim of injury. Feigenbaum’s alleged termination of Ellen’s Non-Exempt Trust and pledge of

Ellen’s ILIT Trust would specifically harm Rondina’s interest in the trusts. See Gaynor, 804 A.2d

at 176; Jackson v. Drury, 216 A.3d 768, 777 (Conn. App. Ct. 2019) (“Standing requires no more

than a colorable claim of injury”). In other words, he is “classically aggrieved” as required for

standing in Connecticut courts.

         Rondina also has standing under Article III because a contingent interest in the trust

principal and income is a concrete interest, the loss of which constitutes an injury in fact. See

Scanlan v. Eisenberg, 669 F.3d 838, 842–44 (7th Cir. 2012). In Scanlan, the Seventh Circuit

looked to Illinois state law to determine whether the beneficiary of a discretionary trust had an

equitable right to sue the trustee, and the court, by looking to case law and the Restatement (Third)

of Trusts, ultimately found that Article III standing existed. Id. at 844. That court noted that the

plaintiff must suffer an injury to a legally protected interest to have standing in federal court, but

the nature and extent of that interest depended the rights of the interest holder, as determined by

applicable state law. Id. at 842 (citing FMC Corp. v. Boesky, 852 F.2d 981, 993 (7th Cir.1988);

Bochese v. Town of Ponce Inlet, 405 F.3d 964, 981 (11th Cir. 2005); Cantrell v. City of Long

Beach, 241 F.3d 674, 684 (9th Cir.2001)).

         As discussed above, Connecticut state law provides standing for a contingent beneficiary

of a trust to sue to protect his interest in the trust and it has long been the case that “state law can

create interests that support standing in federal courts.” Cantrell, 241 F.3d at 684. Rondina’s state-


of one trust to sue the trustee of a second trust that held a controlling share of a mutually owned corporation); Naversen
v. Gaillard, 831 N.Y.S.2d 258 (N.Y. App. Div. 2007) (no standing where individual was not a beneficiary of the trust).


                                                            9
         Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 10 of 15




law created contingent interest is legally concrete, and Feigenbaum’s alleged actions represent an

actual injury to that interest, giving rise to an injury in fact sufficient to support Article III standing.

See Scanlan, 669 F.3d at 842–44.

        3. Standing & The Breach of Contract Claims

        Rondina, who was a party to the Settlement Agreement, alleges that he suffered harm when

Feigenbaum, as trustee to both the Non-Exempt and ILIT Trusts, breached the Settlement

Agreement by deviating from the Agreement’s terms. Such an allegation is sufficient to establish

Article III standing because “a party that alleges harm due to another’s breach of contract has a

justiciable controversy with the other party and that courts have jurisdiction to resolve the

controversy.” SM Kids, LLC v. Google LLC, 963 F.3d 206, 212 (2d Cir. 2020). Feigenbaum argues

that the Settlement Agreement is void ab initio and therefore cannot be enforced, or, more to the

point, be the basis of any claimed “injury in fact.” But whatever defenses to contract formation

that Feigenbaum may later present, those arguments go to the merits of the controversy and do not

implicate this Court’s jurisdiction. See id. (citing Whitmore v. Arkansas, 495 U.S. 490, 500 (1975)

(“[C]ontractual standing,” i.e. the right to enforce a contract, “is not a matter of constitutional

standing.”).

        For the same reasons, Rondina also has standing under Connecticut law. Rondina

demonstrates in his pleadings that he has been classically aggrieved: by being a party to the

Settlement Agreement; by alleging facts showing that Feigenbaum, as trustee, breached that

agreement; and by pleading that he has been injured by that breach. See Chiulli v. Zola, 905 A.2d

1236, 1241–43 (Conn. App. Ct. 2006).




                                                    10
         Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 11 of 15




B. Sufficiency of Claims Under Fed. R. Civ. P. 12(b)(6)

        Motions to dismiss filed pursuant to Rule 12(b)(6) serve as a check against potential

plaintiffs who seek to “unlock the doors of discovery” and subject a defendant to additional

scrutiny without sufficient justification. See Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009).

Evaluating these motions is a context-specific task that requires the Court to draw on its judicial

experience and common sense. Id. at 679. For the reasons set forth below, both judicial experience

and common sense dictate that Feigenbaum’s 12(b)(6) motions should be denied.

        Preliminarily, the Court observes that each of Feigenbaum’s arguments derives from the

trust documents’ language. Boiled down, he argues that Rondina cannot state a plausible claim for

relief because the terms of the trust documents defeat each and every one of his claims.

Feigenbaum specifically claims that because the independent trustee is given absolute discretion

with respect to distribution of trust assets and because the Settlement Agreement did not (and could

not) alter the terms of the trusts, the distribution of assets to Ellen is unassailable on any basis. In

denying the motion to dismiss, the Court does not presage the outcome of these arguments at trial

or by way of summary judgment. The Court decides only that the issues are premature for

adjudication at this stage of the proceedings.

        1. Breach of Contract Claims

        Rondina has made out a sufficient breach of contract claim in Counts I and III of his

complaint. Under New York law, 5 “the essential elements of a cause of action to recover damages

for breach of contract are the existence of a contract, the plaintiff’s performance pursuant to the

contract, the defendant’s breach of its contractual obligations, and damages resulting from the

breach.” A.E. Rosen Electrical Co., Inc. v. Plank, LLC, 120 N.Y.S.3d 220, 220 (N.Y. App. Div.


5
  The Settlement Agreement contains a choice-of-law provision selecting New York law, and the parties do not dispute
this provision’s efficacy.


                                                        11
          Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 12 of 15




2020) (citations omitted). Rondina includes factual assertions in his complaint alleging that (1)

Ryan Rondina, Nancy Abbott, Ellen Taub, and David Bailey, then the trustee of all the Abbott

trusts, entered into a settlement agreement on September 23, 2013 (Compl. ¶ 14.); (2) Rondina met

his performance requirement by releasing any previous claims against the trust; 6 (3) Feigenbaum,

as trustee of the Revocable and ILIT Trusts, breached the Settlement Agreement by distributing

all the funds from Ellen’s Non-Exempt Trust and pledging as security for Ellen’s debts all the

funds in Ellen’s ILIT Trust (Compl. ¶¶ 20–27, 41–47.); and (4) Rondina has been harmed by

Feigenbaum’s alleged breaches. (Compl. ¶¶ 28, 49.) These allegations are sufficient to state a

plausible breach of contract claim.

         As noted above, Feigenbaum advances two arguments regarding the breach of contract

claims. First, Feigenbaum argues that because the underlying trust indentures cannot, by their own

terms, be modified and those indentures give the trustee absolute discretion to dispose of the trusts’

corpora, the Settlement Agreement is ineffectual. But this argument goes to the merits of the case.

And as Rondina points out in his opposition, the trust documents have other provisions which give

the trustee power to execute instruments, i.e. the Settlement Agreement, and to settle claims. The

Court cannot decide how these various provisions interact under the as yet undeveloped facts of

this case. See Global Network Communications, Inc. v. City of New York, 458 F.3d 150, 155 (2d

Cir. 2006).




6
  Although not expressly raised by Feigenbaum, the Court observes that the complaint does not explicitly state that
Rondina performed in accordance with the Settlement Agreement. This Court may dismiss a complaint sua sponte for
failure to state a claim. See, e.g., Wachtler v. County of Herkimer, 35 F.3d 77, 82 (2d Cir. 1994). But at oral argument,
counsel for Rondina represented that Rondina had, among other things, released his previously held claims, allowed
Ellen to select a financial advisor, agreed to the selection certain individuals as protectors, and agreed to a no
disparagement clause. The Court therefore orders Rondina to file an amended complaint by February 8, 2021
addressing this pleading deficiency. Feigenbaum’s answer shall be due February 22, 2021.


                                                          12
          Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 13 of 15




         Feigenbaum’s second argument is that the breach of contract claims fail because the

Settlement Agreement is invalid for want of consideration on behalf of Rondina. 7 This argument

appears to be premised on the “fact” that Rondina had no valid claims in the underlying dispute so

he released nothing. But even “[t]he release of a doubtful claim, as to which there is a dispute in

good faith, is a sufficient consideration for a promise.” Reichman v. Pretzfelder, 151 N.Y.S. 898,

899 (N.Y. App. Term 1915). Feigenbaum also asserts that because Rondina is not implicated or

mentioned in Section 11, it is a contract provision for which he personally did not bargain and

therefore gave nothing. Again, these arguments go to the merits of his defenses. Therefore, the

Court concludes that Rondina’s complaint is “sufficiently particular to give the court and the

parties notice of the transactions, occurrences, or series of transactions or occurrences, intended to

be proved as well as the material elements of each action or defense.” Atkinson v. Mobile Oil Corp.,

614 N.Y.S.2d 36, 37 (1994) (quotations and citations omitted). Indeed, the complaint is quite clear

as to the basis upon which Rondina asserts his breach of contract claims. (Compl. ¶¶ 18–29, 46–

49).

         2. Breach of Fiduciary Duty Claims

         “In order to establish a breach of fiduciary duty, a plaintiff must prove the existence of a

fiduciary relationship, misconduct by the defendant, and damages that were directly caused by the

defendant’s misconduct.” McSpedon v. Levine, 72 N.Y.S.3d 97, 101 (N.Y. App. Div. 2018)

(collecting cases). Where a trustee is given absolute discretion to make certain disbursements, the

plaintiff must also show that the trustee “commit[ed] a breach of trust in bad faith or intentionally

or with reckless indifference to the interests of the beneficiaries, or if he has personally profited



7
 This argument first appears in Feigenbaum’s reply brief, and the Court is under no obligation to consider it. D. Conn.
L. Civ. R. 7(d); Known Litigation Holdings, LLC v. Navigators Ins. Co., No. 3:12cv269, 2016 WL 3566653, at *4 n.9
(D. Conn. June 24, 2016).


                                                         13
         Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 14 of 15




through a breach of trust.” See Matter of Mankin, 930 N.Y.S.2d 79, 80 (N.Y. App. Div. 2011)

(quoting O’Hayer v. de St. Aubin, 293 N.Y.S.2d 147, 151 (N.Y. App. Div. 1968)).

        Counts II and IV contain factual allegations sufficient to meet these pleading

requirements. 8 Rondina alleges that Feigenbaum was, at the time the fiduciary duty was breached,

the trustee of both Ellen’s Revocable and ILIT Trust. (Compl. ¶ 3.) Rondina also alleges that

Feigenbaum engaged in misconduct and violated his fiduciary duty by making distributions in

excess of those allowed by the Settlement Agreement and by pledging the assets of Ellen’s ILIT

Trust as security for Ellen’s debts. (Compl. ¶¶ 25–28, 65–67.) Rondina has further alleged that

Feigenbaum violated Articles X and XI, which are spendthrift clauses, of the ILIT Trust by

pledging the assets of that trust as security for Ellen’s debts. 9 (Compl. ¶¶ 61–64.) Rondina also

claims that he was harmed by Feigenbaum’s actions. (Compl. ¶¶ 34–36, 69–71.)

        Finally, Rondina also complains that Feigenbaum engaged in this behavior in bad faith or

with a reckless indifference to Rondina’s interests. (Compl. ¶ 35.) This assertion is supported by

allegations that Feigenbaum knew about the Settlement Agreement, acted for a time in accordance

with the Settlement Agreement, knew that the Settlement Agreement was intended to preserve

assets for Rondina, and then acted to transfer the trusts’ assets to Ellen anyway. (Compl. ¶¶ 24,

33–34.) These allegations, along with all possible inferences drawn in Rondina’s favor, are enough

to make Rondina’s claims that Feigenbaum breached his fiduciary duty plausible even if the trust

instruments give the trustee absolute discretion to distribute trust funds. See Interworks Sys. Inc.,

604 F.3d at 699.



8
  The Court notes that whether the trustee’s absolute discretion was limited by the Settlement Agreement is a factual
issue in dispute, which, depending on the outcome of that dispute, may impact the Plaintiff’s ultimate burden. But
because the Complaint satisfies the pleading requirements of the breach of fiduciary duty claim even under the
heightened pleading requirement, the issue is left to another day.
9
  Feigenbaum does not contest this allegation in his motion to dismiss. Count IV would therefore survive this motion
to dismiss even if Rondina had inadequately pleaded Count II.


                                                        14
          Case 3:19-cv-01699-KAD Document 37 Filed 01/25/21 Page 15 of 15




         Nonetheless, Feigenbaum argues that Rondina cannot state a breach of fiduciary duty claim

because the Settlement Agreement is void ab initio and could not, as a matter of law, alter the

trustee’s absolute discretion. Therefore, his distributions to Ellen were completely within his

discretion and cannot be a basis of a breach of fiduciary duty claim. Again, Feigenbaum’s

arguments go to the merits of his defenses in this action. Whether and to what extent the Settlement

Agreement could (or did) alter the scope of the trustee’s absolute discretion cannot be decided on

the current record. And nor can the allegations that Feigenbaum acted in bad faith or with a reckless

indifference to Rondina’s interests be resolved at this stage of the proceedings. See Mankin, 370

N.Y.S.2d at 80–81. 10

           Conclusion

         For the forgoing reasons, Feigenbaum’s Motion to Dismiss, ECF No. 22, is DENIED.

Rondina is ordered to file an amended complaint by February 8, 2021. Feigenbaum’s answer shall

be due February 22, 2021.

         SO ORDERED at Bridgeport, Connecticut, this 25th day of January 2021.


                                                      /s/ Kari A. Dooley
                                                      KARI A. DOOLEY
                                                      UNITED STATES DISTRICT JUDGE




10
   Feigenbaum also asserts that Section 11 of the Settlement Agreement, the “Distribution Policy,” sets a minimum
that must be distributed to Ellen on a quarterly basis and does not set a cap on any such distributions. The Court
declines to consider this argument, in connection with either the fiduciary duty claims or the contract claims. because
it was raised for the first time in Defendant’s reply brief. See D. Conn. L. Civ. R. 7(d); Known Litigation Holdings,
LLC, 2016 WL 3566653, at *4 n.9.


                                                         15
